Citation Nr: 1143513	
Decision Date: 11/29/11    Archive Date: 12/06/11

DOCKET NO.  08-26 723	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri



THE ISSUE

Entitlement to service connection for a low back disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans




INTRODUCTION

The Veteran served on active duty from March 1957 to June 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

During the pendency of this appeal, a claim of service connection for bilateral hearing loss was granted.  This was done in July 2008.  Because of this grant, the only issue remaining before the Board is the claim of service connection for a back disability.


FINDING OF FACT

It is as likely as not that the Veteran's vertebral fractures at T-12 and L-1 were incurred as a result of injury sustained during active military service.  


CONCLUSION OF LAW

The Veteran has vertebral fractures at T-12 and L-1 that are the result of injury incurred during active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).

The record contains evidence weighing both in favor and against the Veteran's claim.  There is some medical opinion evidence reflecting assessments of old fractures of vertebral bodies at T-12 and L-1, especially as provided by J.A. Browdy, M.D.  Dr. Browdy, in a November 2008 letter, after reviewing the history of the Veteran's back complaints, concluded that it was very likely that these fractures were related to the injuries the Veteran reported experiencing in service.  Additionally, statements from those who knew the Veteran during his military service corroborate his account of hurting his back on two occasions, once when moving a computer and another time when parachute jumping.  Although a January 2008 letter by an anonymous author appears to reflect intimate knowledge of the Veteran's back problems over the years and also strongly weighs against the Veteran's claim of continuity of problems since the military injuries, the Board finds that the evidence is in relative equipoise on the question of whether the vertebral fractures are related to military service.

Although the Veteran apparently hurt his back in about 1978 when riding a roller coaster at Disney World, and may have also injured his back in 1999 and again in a motor vehicle accident in 2002, the salient point to be made is that prior to these later injuries x-ray evidence had already been obtained showing what was thought to be an old compression fracture.  This was in May 1978.  While it might be argued that the fracture shown in 1978 was in fact caused by the roller coaster incident, the Board finds that the medical practitioner would not likely have thought that the fracture to be an "old" one because the roller coaster incident had likely happened about the same time that this assessment was made.  Even Dr. Browdy's consideration included the fact that the Veteran had hurt his back on the roller coaster ride, and Dr. Browdy nevertheless concluded that the fractures were very likely due to the in-service injuries.  

Consequently, given the corroborating evidence showing in-service injuries, the Veteran's complaints of continued symptoms, and Dr. Browdy's opinion, the Board finds that a grant of service connection is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for vertebral fractures at T-12 and L-1 is granted.



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


